Citation Nr: 0407105	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  02-15 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2. Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from April 1943 to November 1945.  

The veteran served in World War II in the 17th Airborne 
Division, 193rd Glider Infantry.  His decorations include 
those of the European, Africa, & Middle Eastern Theater 
Service Medal with 3 Bronze Stars and one Bronze Arrowhead, 
the Distinguished Unit Badge, and the Victory Medal.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 RO decision that denied 
entitlement to service connection for PTSD.  That decision 
granted service connection for bilateral hearing loss and 
tinnitus and assigned a combined disability evaluation of 70 
percent.  

This case also arises from a March 2002 RO decision that 
denied entitlement to a TDIU rating.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing in October 2003.  

This issue of entitlement to TDIU rating is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.  



FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appellant's claim has been obtained.  

2.  The veteran's currently demonstrated panic disorder and 
generalized anxiety disorder are shown to likely be due to 
events during his combat service in World War II.  



CONCLUSION OF LAW

The veteran's disability manifested by panic disorder and 
generalized anxiety disorder is due to disease or injury that 
was incurred in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

In view of the favorable action in this appeal, further 
assistance is unnecessary to aid the veteran in 
substantiating his claim at this time.  


Entitlement to service connection for an acquired psychiatric 
disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).   

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  


Analysis

The veteran's service personnel records reflect the veteran's 
military occupational specialty (MOS) as a mortar gunner.  
His service qualification record described his MOS duties to 
include the set up and firing of explosive shells upon enemy 
positions.  The veteran served in three campaigns in 
Rhineland, Ardennes, and Central Europe.  As noted 
previously, the veteran received 3 Bronze Stars with 1 Bronze 
Arrowhead for his service in World War II.  

In this case, the veteran's service medical records are 
negative for any complaint, treatment, or diagnosis of any 
psychiatric disorder.  

In July 1997, the veteran sought emergency treatment for 
feeling "jumpy and nervous" from the Metro Health Center in 
Erie, Pennsylvania. The veteran reported having sleep 
difficulty, however, no diagnosis was made at the time.

In his March 2001 application for compensation or pension 
benefits (VA Form 21-526), the veteran stated that he had 
"chronic problems with his nerves."  

In a May 2001 psychosocial report from the Erie Vet Center, 
the veteran was reported to have moderate symptoms of PTSD 
that included those of anxiety, chronic depression, 
nightmares, flashbacks and survivor guilt.  The severity of 
his symptoms resulted in numerous emergency room treatments 
for his nerves.  The veteran was noted to be a participant in 
PTSD group therapy.  

On mental status examination, the veteran's mood was anxious; 
his affect was congruent with his mood.  There was no 
evidence of thought disorder.  Speech was spontaneous and 
well directed.  Memory appeared to be intact but was noted to 
be "disturbing to recall."  

The veteran denied suicidal or homicidal thoughts and he was 
not on medication to manage his PTSD symptoms.  The veteran 
was diagnosed with PTSD of moderate severity.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
55.  

In the veteran's June 2001 statement in support of claim for 
service connection for PTSD, he reported combat experiences 
that included opening fire on and receiving fire from enemy 
cannon and rifle attacks during the Battle of the Bulge.  The 
veteran served in the 193rd Glider Infantry, 17th Airborne 
Division.  He recalled witnessing the death of his comrade 
from concussion shell attacks.  He noted having night sweats 
since his discharge from service.  

In October 2001, the veteran was examined for VA purposes.  
The examiner noted the veteran's combat history during World 
War II as reported in the his written stressor statements.  
Symptoms and subjective complaints included those of sleep 
disturbance from nightmares about the war, intrusive 
thoughts, survivor guilt, and anxiety and panic attacks that 
occurred several times a month.  

The veteran denied temper difficulties, social isolation, and 
avoidance behavior.  He reported that he continued to hunt, 
fish, play golf, and enjoy life.  He experienced no 
flashbacks and enjoyed visiting the "VFW."  

The veteran had no history of psychiatric treatment and had 
never taken psychotropic medication.  However, the veteran 
had been involved in a World War II support group at the Erie 
Vet Center.  

His medical history consisted of hearing loss, atrial 
fibrillation, congestive heart failure, coronary artery 
disease, hypertension, and gastroesophageal reflux disease.  
After his military service, the veteran worked his entire 
adult life as an auto mechanic and truck driver.  He retired 
in 1983.  The veteran has been married 3 times and remained 
married to his third wife.  

On mental status examination, the veteran showed no signs or 
symptoms of psychosis.  His conversation was characterized by 
circumstantiality, tangentiality, and responses were not 
always relevant to the question asked.  He acknowledged 
substantial difficulties with short term memory deficit.  
Memory and intellect were regarded as "average capacity" 
but were noted to show early stages of decline.  The veteran 
did not appear significantly degrees despite reported 
recurrent anxiety attacks and fear of dying in his sleep.  

While there was insufficient evidence to justify a diagnosis 
of PTSD, there was no question in the examiner's mind that 
the veteran's "panic disorder and generalized anxiety were 
related to his military experiences."  

The examiner diagnosed panic disorder with mild agoraphobia, 
chronic and generalized anxiety disorder, chronic, moderate 
in intensity.  The veteran's assigned GAF score was 70.  

The examiner noted that the veteran's GAF score was with 
specific reference to his panic disorder and generalized 
anxiety disorder, both of which were regarded by the examiner 
to have been caused by his combat-related experiences.  

The veteran testified in a videoconference hearing in October 
2003.  His description of combat experiences was consistent 
with previously documented statements.  He noted that he was 
only one of 17 members of his battalion who survived the 
Battle of the Bulge.  

He reported ongoing group therapy sessions at the Erie Vet 
Center for his PTSD.  His psychiatric symptoms included those 
of intrusive thoughts of the war, nightmares, startle 
response, depression, and survivor guilt.  

In this case, the veteran has a current diagnosis of panic 
disorder and generalized anxiety disorder; as well as, a 
competent medical opinion that links this condition to 
service.  

Accordingly, the Board concludes that service connection for 
the currently demonstrated panic disorder and generalized 
anxiety disorder is warranted.  



ORDER

Service connection for panic disorder and generalized anxiety 
disorder is granted.  



REMAND

With respect to the veteran's TDIU claim, further development 
is necessary to determine whether the veteran's claimed 
unemployability is due to his service-connected hearing loss, 
tinnitus and psychiatric disability.  

In his February 2002 TDIU application, he indicated he was 
employed as a truck driver from 1970 to 1984.  He also 
indicated that he applied for work as a truck driver in 
December 2001.  

In his October 2003 testimony, the veteran stated that he 
stopped working due to his nervous condition and his hearing 
loss.  

Finally the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  After all indicated development has 
been completed to the extent possible, 
the RO should readjudicate the veteran's 
claim.  If any benefit sought continues 
to be denied, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



